Order, Supreme Court, New York County (Lewis Friedman, J.), entered June 3, 1996, which denied his application challenging the termination of his employment with respondent agency and dismissed the petition, unanimously affirmed, without costs.
Evidence in the record supports the conclusion that petitioner’s job performance was unsatisfactory, such that the discharge was made in good faith (see, Matter of Johnson v Katz, 68 NY2d 649). Petitioner’s argument that the IAS Court summarily resolved a triable issue of fact is unpreserved and, in any event, without merit. Concur—Murphy, P. J., Rosenberger, Wallach, Nardelli and Mazzarelli, JJ.